DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 	Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Marcicki et al. (10,164,303) in view of McDonald (8,852,772) and Epler (2019/0232814).
 	Marcicki et al. in figures 1-5, disclose a battery cooling system for use in a hybrid vehicle having an improved water-cooled battery layout. The hybrid vehicle comprising a housing (502) positioned in an outdoor space of a vehicle body, a battery (504) for providing an electric driving force to the vehicle. The battery being positioned inside the housing a cooling block (508) disposed above below the battery to discharge the heat generated from the battery, a cooling pipe (not number, see figure 5) for supplying coolant lo the cooling block. The battery comprises a first battery and a second battery. (see figure 5). Marcicky et al. also disclose a controller or a monitor unit (130 or 316), which is position above or on top of the battery (see figures 1, 3). Marcicki et al. fail to show the cooling pipe being farmed along an upper portion of the housing, a cooling nipple formed integrally with the housing to be fastened to the cooling pipe, a first battery and a second battery, a switch unit.
 	McDonald in figures 1-2, disclose a lithium ion battery cooling system for use in a hybrid vehicle comprising a housing (4), a cooling pipe (86), a cooling nipple (42) formed integrally with the housing. The cooling pipe being formed along an upper portion of the housing. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Marcicki et al. by further comprising the cooling pipe and the cooling nipple disclosed by McDonald in order to disposed the coaling element within the housing. 
 	Epler in figures 1-3, disclose an electric vehicle system comprising a switch (151), a first battery (102), a second battery (104). The switch unit is formed adjacent to the battery and between the first battery and the second battery. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Marcicki et al. by further comprising the first battery, the second battery, a switch unit disclosed by Epler in order to alternatively power the vehicle using the switch unit. 
 	Regarding claim 2, McDonald disclose the cooling nipple, which is configured to he made of an aluminum material (the cooling pipe is made of a thin aluminum).
 	Regarding claim 3, McDonald disclose a battery (16) comprises a first battery and a second battery (the battery comprises a plurality of battery cells (20), and wherein the cooling nipple is formed to be close to a cooling block (508, from Marcicki et al.) below the first battery and a cooling block below the second battery, respectively.
 	Regarding claim 4, Epler disclose the switch unit (151), which is position between the first battery and the second battery.
 	Regarding claim 5, Marcicki et al. in figure 5, disclose the housing comprising an inlet port for supplying coolant to the cooling block below the first battery and the cooling block below the second battery; and an outlet part for discharging the coolant from the cooling block below the first battery and the cooling block below the second battery.
 	Regarding claim 6, Marcicki et al. in combination with McDonald disclose the cooling block and the cooling nipple, which are configured to be connected through brazing welding.
 	Regarding claim 7, Marcicki et al. in combination with McDonald disclose a cooling block bracket positioned between the battery and the housing, wherein the cooling block bracket is configured to connect the cooling nipple and the cooling pine.
 	Regarding claim 8, Marcicki et al. in figures 1, 3, disclose a monitor unit cover for covering the monitor unit on an upper surface of the housing (the controller or the monitor unit should have a cover unit or a housing unit to cover all the circuits board of the controller to protect the circuit board).  
 	Regarding claim 9, Marcicki et al. in figures 1, 3, disclose the monitor unit cover, which is exposed through an opening of one end of a floor panel of the vehicle body, and wherein the floor panel of the vehicle body is configured to have a cover for covering the monitor unit cover.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU VAN PHAN whose telephone number is (571)272-6696. The examiner can normally be reached Monday to Friday 8:00 to 4:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAU V PHAN/Primary Examiner, Art Unit 3618